HAMILTON, Presiding Judge.
Appellants, Barbara George (hereinafter George), the widow of decedent Clifford George, and decedent’s minor children, appeal from a summary judgment in favor of Respondent, Leland Smith (hereinafter Smith), a probation and parole officer employed by the State of Missouri in the City of St. Louis. George filed a wrongful death action on behalf of herself and the children after her husband Clifford George, a Cincinnati police officer, was fatally shot while on duty by Melvin Moreland on April 15, 1987. At the time of the shooting, Smith was Moreland’s parole officer. Smith moved for and the trial court granted summary judgment. We affirm.
This action arises out of the same sequence of events as set forth in Norton v. Smith, 782 S.W.2d 775 (Mo.App.E.D.1989). We hereby adopt the facts of that opinion.
This appeal, moreover, raises the same issue of law raised in the Norton case. por the reasons discussed in Norton, we affirm the judgment of the trial court.
CARL R. GAERTNER and STEPHAN, JJ. concur.